DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 10 August 2021, of application filed, with the above serial number, on 25 January 2019 in which claims 1, 8, 11, 13, 19-20 have been amended, claims 29-31 added, and claims 9, 24-26 have been cancelled. Claims 1, 5-6, 10-13, 17, 19-23, and 27-31 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 10-13, 17, 19-23, and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 13, 20 recite the limitation "the stream of events" in line 7 of exemplary claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the steam of events" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 8, 11-13, 17, 19-20, 22-23, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gudla et al (hereinafter “Gudla”, 2016/0014057) in view of Shastry et al (hereinafter “Shastry”, 2015/0039462).
As per Claim 1, Gudla discloses a method for processing an event stream using pattern recognition to communicate with a progressive web application, the method comprising: 
receiving, at a server, one or more real-time streams of events (at least paragraph 168; information of user device including location of the user device, Real time web browsing activity perfumed in the user device) comprising first events and second events, the first events being representative of a user's real-time interactions with a web browser and a progressive web application (at least paragraph 120-125, 114, 55-58, 168-169; user behavior is sent to gateway server; using a browser, a user subscribes with a content provider, searches for a topic in browser, uses different apps, history of push message clicks, etc.; real-time web browsing activity; application is opened via an extended browser having at least a service worker (pwa)) and the second events being real-time geolocation data for a user’s electronic device comprising the web browser and progressive web application (at least paragraph 166-
receiving, at the server, a visitor ID associated with the user’s electronic device (at least paragraph 55, Fig. 1; RegID sent from push client on user device to gateway server);
processing, by a stream processing service, the stream of events in combination with contextual data about the user (at least paragraph 114, 120-125; user searched for football and context is time of season or time of day), and the contextual data comprises historic data associated with the visitor ID, the historic data including at least past product purchases associated with the visitor ID (at least paragraph 255, 165; users browsing history, user search patterns in browser and device, connected device, user content subscription patterns, shopping patterns; the user got a push message from Flipkart for 20% discount sale on the smart phone and ignored it); 
recognizing, by the stream processing service, one of a plurality of predetermined patterns within the stream of events and the contextual data about the user (at least paragraph 120-125, 168-169; learning user behavior and using context; ie. sending targeted messages when the user is more likely to open them), wherein the predetermined pattern is recognized within the stream of events by processing the data structure that holds the events, and recognizing the predetermined pattern comprises 
transmitting, by a messaging server, a web push message to the user's electronic device based on the recognized pattern, wherein content of the web push message is generated based on the recognized pattern (at least paragraph 53, 113, 120-125, 168-169; push server, based on behavior and rules, sending targeted push messages; ‘At step 1304, the user brows the flipkart website or online site for S6 mobile phone, At step 1305, the gateway client 107 understand the context and recommends user about the earlier flipkart discount sale push message.’), and the web push message is generated and transmitted after the recognizing of the pattern (at least paragraph 53, 113, 120-125, 168-169; push server, based on web browsing behavior, contextual factors and rules (pattern), sending targeted push messages; the content provider such as BBC Sport sends a push message to the user through the push server 
Gudla fails to explicitly teach wherein the contextual data about the user is retrieved from a remote data store using the received visitor ID, and wherein the events defined for the recognized pattern comprise at least two events with a temporal relationship, and the two or more first events are matched to events defined for the recognized pattern when the two or more first events comprise the temporal relationship. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Shastry (at least Shastry paragraph 54, 72, 76-77, 79-81, 86-87, 126-130; consumer associated and registered with a SIS account/ e-wallet user id, remote SIS server 103 storing previous purchases and using past purchase history and shopping patterns for a consumer to build a list of items such that when the consumer is within a given range of a location they can purchase an item they are notified and alerted for example with an advertisement, timestamps being associated with purchase events; monitoring user browsing history and correlating consumer trigger activities and purchases wherein SIS can determine that the user searched for something, an advertisement was viewed and clicked through on ‘consumer activity message 515 includes a consumer Google search event for "men sweater," and the consumer subsequently clicked on two advertisement links returned in the search results, e.g., the "Banana Republic" and "Armani Exchange," and the consumer's interactions with the advertisements, e.g., click and view, or just click through, etc., and the duration that the consumer has stayed on the advertisement are recorded and 
As per Claim 5. The method of claim 1, wherein a service worker is loaded onto the user's electronic device prior to transmitting the web push message, and a web push notification corresponding to the web push message is displayed on the user's electronic device by the service worker (at least paragraph [0015]; [0056]: applications can be opened via an extended browser which supports additional functionality required for embedded devices apart from the w3c editorial draft. The extended browser is configured to support the below features: [0057] a) An Associated URI (uniform resource identifier) of the Application is shared during registration which handles the newly received push message at a later point [0058] This Associated URI has native JS (Java Script) implementation or service worker based implementation which receives the new push message).
As per Claim 6. The method of claim 5, wherein the service worker comprises a script that is configured to execute alongside the web browser and the progressive web application (at least paragraph 15, 56-58; extended browser app native JS (Java Script) implementation or service worker based implementation).

As per Claim 11. The method of claim 1, wherein the recognized pattern comprises at least one of an A followed by B pattern, an A not followed by B pattern, a missing event pattern, or a duplicate events pattern (at least paragraph 165, 169, 255; usage statistics are determined based on at least one of various patterns; shopping patterns where flipkart sent a message with a discount and user previously ignored it; Shastry paragraph 54, 72, 76-77, 79-81, 86-87, 126-130; monitoring user browsing history and correlating consumer trigger activities and purchases wherein SIS can determine that the user searched for something, an advertisement was viewed and clicked through on ‘consumer activity message 515 includes a consumer Google search event for "men sweater," and the consumer subsequently clicked on two advertisement links returned in the search results, e.g., the "Banana Republic" and "Armani Exchange," and the consumer's interactions with the advertisements, e.g., click and view, or just click through, etc., and the duration that the consumer has stayed on the advertisement are recorded and included in the consumer activity message 515’  (A followed by B relationship)).
As per Claim 12. The method of claim 1, wherein the contextual data comprises one or more of a transaction history for the user, a browsing pattern for the user, or a location of the user (at least paragraph 255; users browsing history, user search 
As per Claim 22. The method of claim 1, wherein the recognized pattern comprises adding a product to a shopping cart and not checking out the product (at least paragraph 165; the user got a push message from Flipkart for 20% discount sale on the smart phone and ignored it. However when the user is browsing a website to buy a product (say a smartphone) and previously he got a push notification that there is a 20% discount on the same smartphone. At that time the user might have ignored it or read it and done no action.).
As per Claim 23. The method of claim 22, wherein the content of the web push message comprises a web link for purchasing the product (at least paragraph 165; the user got a push message from Flipkart for 20% discount sale on the smart phone and ignored it. However when the user is browsing a website to buy a product (say a smartphone) and previously he got a push notification that there is a 20% discount on the same smartphone. At that time the user might have ignored it or read it and done no action.; par. 99; New Push message if there is a direct link rather than domain URL. For example: An online shopping web site Advertisement having direct search result).
As per Claim 27. The method of claim 1, wherein recognizing the predetermined pattern comprises querying the stream of events (at least paragraph 128; retrieved information comprises at least one of user's preference based on usage statistics of user device learned from usage history of user, configuration provided by user, and location of user).

As per Claim 29. The method of claim 1, wherein the processing the stream of events, the recognizing the predetermined pattern, and the transmitting the web push message is performed in real-time (at least paragraph 168, 172; analyzing by using real time web browsing activity, location of device (real time), to push message to user (in real time) such that they can receive the message when at that location; Shastry par. 53).
As per Claim 30. The method of claim 1, wherein the stream of events is built by a producer, the stream of events is published and accessible to multiple consumers that subscribe to the stream of events, and the stream processing service comprises a consumer subscribed to the steam of events (at least Fig. 1, 10C, paragraph 168, 55; information of user device including location of the user device, Real time web browsing activity perfumed in the user device, user subscribes with content provider that provides the subscription).

As per Claims 13, 17, 19-20. The limitations therein have substantially the same scope as claims 1, 5-6, 8, 11-12, 21-23 because claims 1, 5-6, 8, 11-12 are a method for implementing those CRM of claims 13, 17, 19 and system of claim 20. Therefore claims 13, 17, 19-20 are rejected for at least the same reasons as claims 1, 5-6, 8, 11-12, 21-23.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gudla in view of Shastry, further in view of Rodriguez et al (hereinafter “Rodriguez”, 2019/0007511).
Gudla and Shastry disclose the method of claim 1, but fail to disclose wherein the stream of events is produced by an Apache Kafka producer and the stream of events is processed by an Apache Kafka processing element. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Rodriguez (at least .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gudla in view of Shastry, further in view of Kurapati (hereinafter “Kurapati”, 2016/0086222).
Gudla and Shastry disclose the method of claim 1, but fail to disclose wherein the recognized pattern comprises a change detector pattern, the change detector pattern comprising an increase or decrease in an amount of money spent at a website by the user. 
Gudla does disclose monitoring user browsing activity to detect increases in searches for a topic, for example [at least paragraph 123-125; machine learning; At step 1001, user conducts search more on football. At step 1002, the user selects and refers more sports messages. At step 1003, the user subscribes updates in sports and news categories. At step 1004, the gateway client 107 learns that user interest lies in sports based on push message statistics, searched data and application usages of the user. At step 1005, the gateway client 107 launches push inbox with sports as category. At step 1006, the gateway client 107 informs to the gateway server 103 about the user updates the derived interest category as sports (particularly football) of the user to the server/push server 102. At step 1008, the push server 102 recommends more Sports and Football related push messages to the user based on the updated user interest received from the gateway server 103. In one embodiment of present invention, the push server is coupled to the content provider to enable the above mentioned features].
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Kurapati. Kurapati teaches presenting offers to a user via push notifications when the user visits a website, ie. Walmart.com, such that the offers are based on gamification of spend such that as the users spends more better offers are presented (at least paragraph 300-301, 306-308, 408-410). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Kurapati’s gamification with Gudla and Shastry as Kurapati teaches a merchant can offer this service to users to entice the user to be more loyal to that merchant and reward the user as they spend more over time.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, 10-13, 17, 19-23, and 27-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY G TODD/Primary Examiner, Art Unit 2457